EXHIBIT 10.1 Deep Down, Inc. A Nevada Corporation BY LAWS ARTICLE I Principal Executive Office The principal office of the Corporation shall be located 15473 East Freeway Channelview, Texas77530.The Board of Directors shall have the power and discretion to change from time to time the location of the principal office of the Corporation. ARTICLE II Stockholders SECTION 1.Place of Meetings.All annual and special meetings of stockholders shall be held at the principal executive office of the Corporation or at such other place within or without the State of Nevada as the board of directors may determine and as designated in the notice of such meeting. SECTION 2.Annual Meeting.A meeting of the stockholders of the Corporation for the election of directors and for the transaction of any other business of the Corporation shall be held annually at such date and time as the board of directors may determine. SECTION 3.Special Meetings.
